Order unanimously modified and, as modified, affirmed, with costs to appellant, and matter remitted to Supreme Court, Monroe County, Fritsch, J., for further proceedings in accordance with the following memorandum: It is well settled that at common law an attorney has a retaining lien upon his client’s papers in his possession which entitles him to retain the papers until his claim for services is paid. An attorney may not be required to relinquish the papers in his possession and thus forfeit his retaining lien unless he is paid the reasonable value of his services or adequate security is furnished (Leviten v Sandbank, 291 NY 352; Robinson v Rogers, 237 NY 467; Eiduson Fuel & Hardware Co. v Drew, 59 AD2d 1025; Matter of Mongitore v Murphy, 42 AD2d 800; Goldman v Rafel Estates, 269 App Div 647). This lien attaches to all of the client’s papers in the attorney’s possession until the attorney has received proper compensation or security for his services in all matters in which he has represented the client (Leviten v Sandbank, supra, p 358; see Robinson v Rogers, supra, p 470). While Trial Term was correct in directing the turnover of certain documents to enable respondent to comply with a production order in another court, it erred in failing to provide for adequate security to protect appellant’s lien. The matter, therefore, should be remitted for the purpose of fixing appropriate security. (Appeal from order of Monroe Supreme Court—substitute attorneys.) Present—Dillon, P. J., Hancock, Jr., Schnepp, Doerr and Moule, JJ.